856 F.2d 201
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Janice BARNARD and National Federation of Federal Employees,Local 1888, Petitioners,v.DEPARTMENT OF AGRICULTURE, Respondent.

No. 88-3079.
United States Court of Appeals, Federal Circuit.
Aug. 1, 1988.
Before MAYER and MICHEL, Circuit Judges, and EDWARD D. RE, Chief Judge.*
OPINION
PER CURIAM.


1
The arbitrator's award, dated November 16, 1987, sustaining the removal of Janice Barnard from her position as an editorial clerk (typing) for unacceptable performance is affirmed on the basis of the arbitrator's opinion.



*
 The Honorable Edward D. Re, Chief Judge, United States Court of International Trade, sitting by designation